Hays Street Bridge




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2015

                                      No. 04-14-00886-CV

                               CITY OF SAN ANTONIO, et. al.,
                                        Appellants

                                                 v.

                 HAYS STREET BRIDGE RESTORATION GROUP, et. al.,
                                  Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-19589
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        The reporter’s record was due on September 4, 2015. See TEX. R. APP. P. 35.1. On
September 16, 2015, this court notified court reporter Luis Duran Jr. that the reporter’s record
was late and he must file a notification of late record by September 28, 2015, or the reporter’s
record not later than October 16, 2015. See id. R. 37.3(a)(1). To date, this court has not received
a notification of late record and the reporter’s record has not been filed.
        We ORDER court reporter Luis Duran Jr. to file the reporter’s record in this court not
later than FIFTEEN DAYS from the date of this order. See id. R. 35.3(c).
         If the reporter’s record is not filed as ordered, a show cause order shall issue directing
Luis Duran Jr. to appear on a day certain and show cause why he should not be held in contempt
for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than $500 or
confinement in the county jail for not more than six months, or both such a fine and confinement
in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s
previous action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file
the record” and “order[ing] him incarcerated . . . until the record was finished”).
        We direct the clerk of this court to cause a copy of this order to be served on Luis Duran
Jr. by certified mail, return receipt requested, with delivery restricted to addressee only, or give
other personal notice of this order with proof of delivery.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court